Citation Nr: 0532535	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss

2.  Entitlement to service connection for tinnitus

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of hepatitis C infection.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to August 1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 RO rating 
decision that denied service connection for hearing loss and 
tinnitus.  Also on appeal is an April 2003 RO rating decision 
that granted service connection for residuals of hepatitis C 
infection and assigned an initial rating of 0 percent 
disabling.  Also on appeal is a June 2004 RO rating decision 
that continued a 30 percent rating for PTSD and denied 
entitlement to a TDIU.

Because the claim for higher rating for residuals of 
hepatitis C involves a request for higher initial evaluation 
following a grant of service connection, the Board has 
characterized that claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings from disabilities already service-
connected). 

During the pendency of these appeals the RO increased the 
initial rating for hepatitis C to 10 percent, and also 
increased the rating for PTSD to 50 percent.  Inasmuch as a 
higher evaluation is available for each of these conditions, 
and the appellant is presumed to be seeking the maximum 
benefit for each claimed disability, the claims for higher 
initial rating for hepatitis C and higher rating for PTSD 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issues of entitlement to service connection for hearing 
loss and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will advise the appellant when further action is required on 
his part.


FINDINGS OF FACT

1.  All notification and development actions have been 
accomplished that are necessary to fairly adjudicate each of 
the claims decided below.  

2.  Competent medical opinion states that the appellant has 
tinnitus, and that the tinnitus is more likely than not 
consequent to his military service.

3.  The appellant's PTSD is manifested by sleep disturbances, 
intrusive thoughts or memories, irritability, hypervigilance, 
social isolation, and flashbacks; these symptoms are 
reflective of occupational and social functioning with 
reduced reliability and flexibility.

4.  The appellant's hepatitis C infection is manifested by 
intermittent right upper quadrant pain.  There is no evidence 
of daily fatigue, malaise, and anorexia, and there is no 
evidence of any incapacitating periods.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for hepatitis C infection have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.114, Diagnostic Code 7354 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim decided herein 
has been accomplished.
 
Given the Board's favorable action on the claim for service 
connection for tinnitus, there is no additional requirement 
for development in regard to that issue.

The August 2003 SOC notified appellant of the legal criteria 
governing the claim for increased evaluation of hepatitis C, 
and the September 2004 SOC notified the appellant of the 
legal criteria governing the claim for increased evaluation 
for PTSD, as well as the evidence that had been considered in 
connection with both claims up to that point.  After each, 
the appellant was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims. 

The RO sent the appellant a notice letter in April 2002 and 
September 2002 that informed him of the evidence required to 
substantiate a claim for service connection for hepatitis C, 
both of which were prior to the rating decision in April 2003 
that granted service connection at a noncompensable level.  
The RO also sent the appellant a notice letter in March 2004 
that informed him of the evidence required to substantiate a 
claim for increased rating, and asked the appellant to 
identify any medical providers potentially having relevant 
records.  The letter also detailed the evidence that VA had 
requested and reminded the appellant that he was ultimately 
responsible to ensure that VA receives any records not in the 
custody of a Federal department or agency.  The Board finds 
that this letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirement (notice letters of April 2002, 
September 2002, and March 2004) were provided to the 
appellant before the rating actions herein under appeal.  
However, the Board finds that any arguable lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
arguable delay in issuing the section 5103(a) notice is not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
decided herein.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the VA Medical Center (VAMC); the 
appellant has identified no other medical providers who may 
have relevant records for development.  The appellant has 
been afforded VA medical examinations in conjunction with 
each of his claimed disabilities.  The appellant has been 
advised of his entitlement to a hearing before the RO and/or 
before the Board, but he has not requested such a hearing.  
Significantly, there is no indication of any additional, 
existing, pertinent evidence that needs to be obtained in 
connection with any of these claims by VA.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.


II.  Factual Background

The appellant's service medical records show that he had a 
Naval Reserve enlistment physical examination in November 
1967 that recorded an impression of defective hearing, not 
considered disabling.  An annual Naval Reserve physical 
examination in December 1968 showed "whispered voice" 
hearing test results of 15/15 (normal) in the right ear and 
10/15 (defective) in the left ear; the examiner's impression 
was defective hearing left ear, not considered disabling.  
The appellant's separation physical examination in August 
1970 recorded "whispered voice" test results as 15/15/ 
(normal) bilaterally.  There is no evidence of tattoos or 
blood transfusions in service, but the appellant was treated 
for a sexually transmitted disease in June 1970.

The appellant filed an original claim for benefits in March 
1971, claiming "nervous condition" as one of the 
disabilities.  A VA clinical note of March 1971 states that 
the appellant was anxious and shaking when talking with 
people; the clinician's impression was "anxiety reaction."  
The clinician stated that the appellant was to return in 2-3 
weeks for examination, although there is no indication that a 
subsequent examination was conducted.  A rating decision in 
May 1971 denied service connection for nervous condition.

The appellant filed a claim for service connection for PTSD, 
hearing loss, and tinnitus in November 2000.  

The appellant had a VA psychiatric examination in September 
2001 that diagnosed PTSD, as currently manifested by social 
isolation, irritability, daily intrusive memories of Vietnam, 
nightmares several times per week, flashbacks once per month, 
sleep disruption, suicide ideation, hypervigilance, and sense 
of foreboding regarding the future.  The examiner assessed a 
current Global Assessment of Functioning (GAF) of 60.

The appellant had a VA audiological examination in September 
2001 during which he complained of decreased hearing and 
bilateral tinnitus.  He described acoustic trauma consisting 
of exposure to truck noise and artillery fire.  The examiner 
stated that the most likely cause of tinnitus was military 
noise exposure.  
   
A rating decision of October 2001 granted service connection 
for PTSD, with an initial rating of 30 percent, and denied 
service connection for hearing loss and tinnitus.  

The appellant submitted a Notice of Disagreement (NOD) in 
April 2002 in regard to the denial of service connection for 
hearing loss and tinnitus, although not in regard to the 
initial rating for PTSD.  The same letter stated a claim for 
service connection for hepatitis C.

The appellant had a VA compensation and pension (C&P) 
physical examination in September 2002.  The examiner noted 
that a liver biopsy performed in 2000 by the University of 
Massachusetts had found hemochromatosis, which required a 
series of phlebotomies.  The appellant denied current 
jaundice, cirrhosis, abdominal pain, nausea, or vomiting.  
The examiner noted that the appellant had retired from his 
previous job as an environmental police officer a few days 
previously.

A December 2002 VA psychiatry clinic note states that the 
appellant was traumatized by his son's suicide in September 
1998, apparently by using the appellant's service weapon.  
The appellant stated that he intended to retire in January 
2003 and was currently working a part-time job in order to 
stay physically and intellectually occupied.  

The appellant had a VA hepatitis C examination in February 
2003.  The examiner noted that hepatitis C was first 
diagnosed by VA in 1999.  The appellant denied current 
nausea, vomiting, diarrhea, constipation, or abdominal pain 
or discomfort.  There was no history of hematemesis or 
melena.  The appellant reported good appetite, and his weight 
was normal at 168 pounds.  The appellant also stated that his 
strength was stable, and he had no complaints of weakness or 
fatigue.  On examination there was minimal right upper 
quadrant tenderness, but the examination was otherwise 
unremarkable.  The most recent liver function tests were 
noted as normal.  

A rating decision of April 2003 granted service connection 
for hepatitis C, with an initial rating of 0 percent 
disabling effective March 19, 2002 (the date of the claim).  

In May 2003 the appellant submitted an NOD in regard to the 
noncompensable evaluation for hepatitis C, asserting that he 
had frequent and severe right flank pain and problems with 
digestion.  The same letter asserted an informal claim for a 
TDIU.

A June 2003 VA psychiatry clinic note states that the 
appellant had recently retired after 21 years as a game 
warden, a job that he had enjoyed tremendously.  The 
appellant had undergone a trauma when his son committed 
suicide with the appellant's pistol in 2001, which 
exaggerated the appellant's prior traumatic experiences from 
Vietnam.  The appellant felt guilt about allowing his son 
access to his weapon and had current symptoms of anxiety, 
self-recrimination, guilt, insomnia, and nightmares.  
However, flashbacks troubled the appellant less since his 
retirement.

The RO issued a Decision Review Officer (DRO) decision in 
July 2003 that increased the initial rating for hepatitis C 
to 10 percent, based on the VA examiner's notation of right 
upper quadrant tenderness.

A September 2003 VA clinic note states that the appellant 
reported right sided abdominal pain with occasional 
constipation.  Physical examination revealed nothing 
remarkable; examination of the abdomen was benign.  

In November 2003 the appellant submitted a request for 
increased rating for PTSD.  He stated that the PTSD symptoms 
had increased to the point where he was unable to work since 
September 2002.

The appellant submitted a formal claim for a TDIU in November 
2003.  He noted thereon that he had been employed by the 
Massachusetts Environmental Police from June 1982 to 
September 2002.   The application states that the appellant 
left his job due to his disability and had not tried to 
obtain employment since then.   

The appellant had a VA psychiatric examination in March 2004.  
He reported that the biggest change since he was service 
connected for PTSD was his retirement from his environmental 
police job, which the appellant described as a positive 
because it removed him from contact with persons falsely 
claiming to be Vietnam veterans.  The appellant remained 
obsessed with Vietnam-era thoughts and memorabilia, including 
sleeping under a poncho and wearing camouflage around the 
house.  The examiner stated that virtually no psychological 
movement had occurred since the evaluation in 2002.  On 
examination, there was no evidence of psychosis.  The 
appellant's affect was restricted and his mood was irritable 
and depressed.  The appellant denied suicidal or homicidal 
plan or intent.  The appellant reported "terrible" sleep, 
regardless of medication, and "terrible" energy.   He also 
stated that neither his appetite nor his libido was as good 
as it used to be.  The appellant's memory was "too good" at 
some times and altogether gone at other times.  The appellant 
reported constant intrusive thoughts about Vietnam and about 
his son, as well as rage against the government.  The 
examiner stated that the appellant's judgment and insight 
appeared to be improving.  The examiner's impression was 
moderately compensated PTSD, with GAF of 60.

The appellant had a VA hepatitis C examination in April 2004.  
The examiner noted that the appellant had hemachromatosis 
from genetic causes.  The appellant's ferratin level was 1800 
when he was initially diagnosed with hepatitis C, but his 
most recent ferratin level in March 2004 was 229.  The 
examiner noted that there is no history of nausea, vomiting, 
hematemesis, melana, diarrhea, constipation, abdominal pain, 
fever, abdominal distension, urinary frequency, urinary 
incontinence, fecal incontinence, fatigue, or weakness.  Mild 
depression was present.  Examination of the abdomen was 
unremarkable.  By report in the file, a liver biopsy showed 
significant fibrosis and early cirrhosis; a liver function 
test in April 2003 was normal.  The examiner's diagnosis was 
well-controlled hemachromatosis and chronic hepatitis C, not 
currently under treatment and waiting for appellant to quit 
alcohol.  There was no limitation of functional capacity.   

The RO issued a rating decision in June 2004 that continued 
the initial evaluation for hepatitis C at 10 percent, 
continued the evaluation of PTSD at 30 percent, and denied 
entitlement to a TDIU. 

In August 2004 the RO issued a DRO decision that increased 
the rating for PTSD to 50 percent, effective December 8, 2003 
(the date of the claim for increased rating), continued the 
10 percent rating for hepatitis C, and continued the denial 
of a TDIU. 

III.  Analysis

1.  Entitlement to service connection for tinnitus

In this case, the appellant is seeking service connection for 
tinnitus.  Service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Initially, the Board notes that competent medical evidence 
does not clearly establish the presence of tinnitus during 
service or at the time of discharge.  The Board finds, 
however, that the weight of the competent evidence-
specifically, the September 2001 VA audiologist's opinion -
establishes that the appellant has tinnitus, and that the 
"most likely cause of tinnitus is military service."  The 
audiologist's opinion is not controverted by any other 
medical evidence of record.    

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds 
that service connection for tinnitus is warranted.  

2.  Entitlement to an increased evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  The appellant's claim for service 
connection for PTSD was received after that date, so the 
General Rating Formula applies.

Pursuant to the General Rating Formula, a rating of 50 
percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include a Global 
Assessment of Functioning (GAF).  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).   However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The pertinent medical evidence for the period since December 
2003 (the date of receipt of the appellant's request for 
increased rating) consists of VA psychiatry clinical notes of 
December 2002 and June 2003, and VA psychiatric examination 
of March 2004.  These documents generally show the following 
symptoms during the period: sleep disturbances, intrusive 
thoughts or memories, irritability, hypervigilance, social 
isolation, and flashbacks.  In terms of function, the 
appellant lived an isolated lifestyle and tended to avoid 
social interaction outside his immediate family, but there is 
no indication that he was unable to care for himself or to 
perform daily activities.   

Considering such evidence in light of the criteria listed 
above, the Board finds that the appellant's symptoms fall 
squarely within the schedular criteria for 50 percent 
(occupational and social functioning with reduced reliability 
and flexibility).  The appellant described intermittent 
memory problems, and also difficulty in establishing and 
maintaining effective work and social relationships, all of 
which are specific criteria for the 50 percent rating.   

The record simply does not reflect symptoms meeting the 
criteria for the next higher, 70 percent rating, such as 
neglect of personal appearance and hygiene, impaired impulse 
control, or near-continuous panic or depression affecting the 
ability to function independently.  The appellant reported 
suicide ideation after the death of his son, but without 
suicide intent and with no reported subsequent repetition of 
ideation.  By and large, appellant's subjective reported 
symptoms and his objective observed symptoms closely 
approximate the schedular criteria for a rating of 50 percent 
but demonstrate none of the criteria for the higher rating of 
70 percent. 

The Board also points out that the assigned GAF during the 
period in question provides no basis for assignment of any 
higher rating.  In this regard, the Board notes that the 
appellant's GAF has consistently been rated as 60, which per 
DSM-IV corresponds to "moderate" symptoms.   As noted 
above, symptoms are more probative than a GAF score or an 
examiner's assessment in assigning a disability rating, but 
in this case the GAF, the examiner's assessment, and the PTSD 
symptoms all show that the appellant's PTSD is moderately 
disabling, and that a rating of 50 percent is appropriate.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence demonstrates that 
appellant's service-connected PTSD more closely approximates 
the criteria for the current 50 percent rating, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

3.  Entitlement to an increased initial evaluation for 
hepatitis C infection

In Fenderson, the Court noted an important distinction 
between appeals involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected on the one hand, as opposed to a disagreement with 
a rating for an already service-connected disability.  Where 
the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  The Board has accordingly considered the severity of 
the appellant's symptoms since the claim was received, not 
just his most recent symptoms.

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7354.  The rating criteria are as follows.

A rating of 10 percent requires intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, vomiting, nausea, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past 12-month period.  (For the purposes of 
evaluation under this diagnostic code, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.)

A rating of 20 percent requires daily fatigue, malaise, and 
anorexia without weight loss or hepatomegaly, requiring 
dietary restriction or continuous medication, or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12-month 
period.

A rating of 40 percent requires daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12-month 
period.

A rating of 60 percent requires daily fatigue, malaise, and 
anorexia, with substantial weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12-month period but not occurring 
constantly.

A rating of 100 percent requires near-constant debilitating 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain. 

The evidence of record shows that appellant has had no 
documented incapacitating episodes.  He has had reported 
right upper quadrant pain, but there is no clinical evidence 
of dietary restriction or continuous medication.  There is no 
subjective or objective (clinical) evidence of daily fatigue, 
malaise, or anorexia, and the appellant has specifically 
denied nausea and vomiting.  Accordingly, none of the 
criteria for a 20 percent rating are met.    

Additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability.  In such a case, the evaluation assigned is based 
on the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
appellant's service representative has argued, in the 
substantive appeal of September 2004 and in the VA Form 646 
of November 2004, that the appellant's service-connected 
hepatitis C should be evaluated in conjunction with his 
nonservice-connected hemochromatosis, which appears to be a 
claim of aggravation under Allen.  However, the VA medical 
examiner in April 2004 stated that the appellant's 
hemochromatosis was well-controlled, so there is no medical 
evidence that the service-connected hepatitis is aggravating 
the nonservice-connected hemochromatosis.  Even if it could 
be shown that the hemochromatosis is aggravating the 
hepatitis C, additional disability is not compensable when a 
service-connected disability is aggravated by a nonservice-
connected disability. Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
hepatitis C must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence demonstrates that appellant's service-connected 
hepatitis C infection more closely approximates the criteria 
for the current 10 percent rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is granted.

Evaluation in excess of 50 percent for PTSD is denied.

Initial evaluation in excess of 10 percent for hepatitis C 
infection is denied.


REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.   

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2005).  In exceptional circumstances, where the 
claimant does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

To date, the RO has denied the appellant a TDIU because he 
has not met the schedular percentage requirements; the RO has 
not yet adjudicated the question of whether the appellant's 
service-connected disabilities, alone, actually render him 
unable to secure or follow substantially gainful employment.  
In light of the grant of service connection for tinnitus, the 
Board finds that, after the tinnitus is rated, and the 
appellant's new combined rating derived, the RO must 
readjudicate the claim for a TDIU on the merits, to include 
consideration of whether the criteria for invoking the 
procedures for assignment of a TDIU, on an extra-schedular 
basis, are met.  See 38 C.F.R. § 4.16(b).  

The Board has also determined that a medical examination is 
necessary at this point to adjudicate this claim for service 
connection for hearing loss.  The RO denied service 
connection because there is no evidence that the hearing loss 
had its onset in service, but the Board notes that the 
absence of evidence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service service findings to the injury in service, as opposed 
to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The appellant had a VA audiological examination 
in September 2001, during which the examiner diagnosed 
bilateral SNHL, but the examiner did not provide a medical 
opinion on the issue of whether appellant's SNHL is of the 
kind consistent with noise exposure or more consistent with 
aging or other intercurrent causes.  

The Board accordingly remands the hearing loss claim for a 
medical examination consistent with the holdings of Ledford 
and Hensley.   The appellant is hereby notified that failure 
to report to any such scheduled examination, without good 
cause, will result in denial of the claim.  See 38 C.F.R. 
§ 3.655(b) (2005).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  If 
appellant fails to report to the scheduled examination, RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent medical facility.

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his service representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence not of record that pertains to 
his claims for a TDIU and for service 
connection for hearing loss.  The RO 
should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo appropriate VA audiological 
examination at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner, and the report of examination 
should include discussion of the 
appellant's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

The examiner should render an opinion 
as to whether is at least as likely as 
not (i.e., there is at least a 50 
percent probability) that the 
appellant's current SNHL is consequent 
to acoustic trauma or other incident of 
service, as opposed to the aging 
process or other nonservice-connected 
pathology.  If the examiner cannot 
provide such an opinion without 
resorting to speculation, he should so 
indicate.  The appellant should be 
afforded an ear/nose/throat examination 
by a physician if necessary to resolve 
these issues.

The examiner should set forth all 
examination findings, along with 
complete rationale for his opinions, in 
a printed (typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claims 
for a TDIU and for service connection 
for bilateral hearing loss.  If the 
appellant fails without good cause to 
report for examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO should 
consider all pertinent evidence and 
legal authority in adjudicating the 
claim.

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant and his representative a 
supplemental SOC that includes citation 
to and discussion of any additional 
legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


